DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,766. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming the same subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 1-3, 8-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [ US Patent Application No 2021/0076250 ], in view of Roth et al. [ US Patent Application No 2021/0067605 ].

4.	As per claim 1, Wang discloses the invention as claimed including a method comprising:
	receiving, by a network device of a multi-tiered mobile edge computing network [ i.e. MEC server 124, and possibly other MEC servers ] [ Figure 1; and paragraph 0037 ], a device service profile pertaining to an end device [ i.e. a triggering event may comprise identification of a service request for a MEC service initiated by mobile device , a triggering event may comprise expiration of a validity timer assigned to a previously selected QoS profile ] [ Figure 6; paragraphs 0046, 0049, 0055 and 0056 ];
	determining, by the network device, a routing authorization for the end device, which indicates which of the mobile edge computing networks of the multi-tiered mobile edge computing the end device is authorized to access [ i.e. the QoS ID references QoS characteristics that describe the packet forward treatment for a QoS flow between a mobile device and a MEC server ] [ paragraphs 0044, and 0051 ], based on the device service profile [ i.e. in response to detecting a triggering event, QoS selects a QoS profile for a user plane connection established for the MEC service between mobile device and an edge application from QoS profile options ] [ 212, Figure 2; and paragraph 0046, and 0047 ]; and

	Wang does not specifically disclose
	wherein the multi-tiered mobile edge computing network comprises multiple mobile edge computing networks that are multi-tiered based on different latencies and different distances from a network edge;
	Roth discloses
	wherein the multi-tiered mobile edge computing network comprises multiple mobile edge computing networks that are multi-tiered based on different latencies and different distances from a network edge [ i.e. MEC orchestrator may construct a table defining zones based on the accumulated latency ] [ paragraphs 0117, and 0129 ];
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang, and Roth because the teaching of Roth would enable to provide MEC enhancements that enable a flexible usage of MEC platform services consumption locally, in remote MEC hosts of the MEC system, or across different MEC systems [ Roth, paragraph 0025 ].

5.	As per claim 2, Wang discloses selecting, by the network device, one or multiple candidate locations of the multi-tiered	mobile edge computing network to host the candidate 

6.	As per claim 3, Roth discloses selecting, by the network device, one of the one or multiple candidate locations to provision the candidate application service, wherein the one of the one or multiple candidate locations has a least total resource utilization relative to any other of the one or multiple candidate locations [ i.e. available resources and the available MEC services ] [ paragraph 0117 ]; and causing, by the network device, the one of the one or multiple candidate locations to provision the candidate application service [ i.e. planning the deployment of MEC hosts, as well as in forming MEC service ] [ paragraph  0030 ].

7.	As per claim 8, Wang discloses wherein the receiving comprises: receiving, by the network device, the device service profile during an attachment procedure between the end device and an access network and a core network of the multi-tiered mobile edge computing network [ i.e. attach to RAN ] [ paragraphs 0032, .0035, and 0041 ]

8.	As per claims 9-11, and 16, they are rejected for similar reasons as stated above in claims 1-3, and 8.

9.	As per claims 17-19, they are rejected for similar reasons as stated above in claims 1-3.


s 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [ US Patent Application No 2021/0076250 ], in view of Roth et al. [ US Patent Application No 2021/0067605 ], and further in view of Egner et al. [ US Patent Application No 2019/0020657 ].

11.	As per claim 4, Wang in view of Roth does not specifically disclose storing, by the network device, information indicating candidate application services that can be provisioned for each of the one or multiple candidate locations, resource utilization associated with each of the candidate application services, and a performance metric value associated with each of the candidate application services; and using, by the network device, the information for selecting the one or multiple candidate locations.  Egner discloses storing, by the network device, information indicating candidate application services that can be provisioned for each of the one or multiple candidate locations, resource utilization associated with each of the candidate application services, and a performance metric value associated with each of the candidate application services [ i.e. ranking ] [ paragraphs 0121, and 0124 ]; and using, by the network device, the information for selecting the one or multiple candidate locations [ i.e. selected optimal local authenticate partner available to the client as the local computing partner ] [ paragraphs 0105, 0112, and 0113 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang, Roth and Egner because the teaching of Egner would enable to provide for authorized access to reliable computing capabilities via a mobile edge computing system [ Egner, paragraph 0001 ].

12.	As per claim 12, it is rejected for similar reasons as stated above in claim 4.

Allowable Subject Matter

13.	Claims 5-7, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446